DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 10/18/2021. Claims 1, 16, and 20 have been amended. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17135125, and U.S. Patent Numbers 10902934 and 10026503 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Park et al. (20130094292) discloses first program pulse PGMPa may be a program pulse for programming a memory cell to the first program state P1 and a second program pulse PGMPb may be a program pulse for programming a memory cell to the second program state P2 in which the first width dw1 of distribution of the first program state P1 is narrower than the second width dw2 of the second program state P2.

However, with respect to independent claim 1, and similarly independent claim 16, and 20, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “first pulse widths of at least three of the first program voltages are different from second pulse widths of at least three of the second program voltages, respectively, the at least three of the first program voltages are used in at least three first program loops of the plurality of first program loops from a time point when the first program operation starts, the at least three of the second program voltages are used in at least three second program loops of the plurality of second program loops from a time point when the second program operation starts, and the first pulse widths and the second pulse widths indicate first and second pulse durations, respectively”.




Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111